Citation Nr: 0824734	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-25 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for premature aging to 
include consideration based on exposure to herbicides and as 
secondary to service-connected tinea versicolor of the chest 
and back and dermatitis of the face and scalp.

2.  Entitlement to service connection for infertility to 
include consideration based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972 and from March 1975 to June 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefits sought 
on appeal.  The appeal was subsequently transferred to the RO 
in Providence, Rhode Island.  In September 2007, the Board 
remanded the issues on appeal for further development.  After 
reviewing the development undertaken pursuant to the remand, 
the Board finds that the remand directives were substantially 
complied with and will proceed with consideration of appeal.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Premature aging has not been shown to be casually or 
etiologically related to service.

3.  Infertility has not been shown to be casually or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Premature aging to include consideration based on 
exposure to herbicides and as secondary to service-connected 
tinea versicolor of the chest and back and dermatitis of the 
face and scalp was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007) and 3.310(a) 
(2006).

2.  Infertility to include consideration based on exposure to 
herbicides was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307(a)(6), 3.309(e) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letters 
sent to the veteran in  March 2004 and January 2008 as they 
addressed the aforementioned notice provisions.  Although the 
January 2008 letter was not sent prior to the initial 
adjudication of the veteran's claim for premature aging, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated in 
a February 2008 supplemental statement of the case (SSOC).  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  In an 
October 2007 letter, the veteran was provided with notice 
that addresses the rating criteria and effective date 
provisions.  Any defect in the timing of the notice was cured 
by the February 2008 SSOC.  Therefore, the Board finds that 
VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran underwent VA examinations in October 
2005, January 2008, and February 2008.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed them of the laws and regulations relevant to his 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.




LAW AND ANALYSIS

1.  Entitlement to service connection for premature aging to 
include consideration based on exposure to herbicides and as 
secondary to service-connected tinea versicolor of the chest 
and back and dermatitis of the face and scalp.

2.  Entitlement to service connection for infertility to 
include consideration based on exposure to herbicides.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a). 
 Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(i).  Agent Orange is generally considered an 
herbicide agent and will be so considered in this decision.  
Section 3.307(a)(6) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term "acute and subacute 
peripheral neuropathy" means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. 
§ 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne or other aceneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).  Notwithstanding the foregoing, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d); see Stefl v. Nicholson, 21 Vet. App. 120 (2007) 
(holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other 
words, a regulatory established presumption is not the sole 
method for showing causation in establishing a claim for 
service connection for disability due to herbicide exposure.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for premature 
aging or infertility.  Although it has already been conceded 
that the veteran served in the Republic of Vietnam, the 
veteran does not have a disability that is shown to be 
associated with Agent Orange exposure because premature aging 
and infertility are not listed among the disorders for which 
a presumption based on herbicide exposure is warranted under 
§ 3.309(e).  Therefore, the Board finds that the veteran is 
not entitled to service connection on the presumptive basis 
of herbicide exposure.

In addition, the evidence does not show that any premature 
aging or infertility is directly related to the veteran's 
service.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of premature 
aging or infertility.  The first indication of a possible 
relationship between Agent Orange exposure and the veteran's 
claimed disabilities is in a January 1989 VA letter written 
by Dr. A.M.  Dr. A.M. indicated that the veteran's chest rash 
(for which he is already service-connected) was probably 
related to his exposure to Agent Orange.  Further, Dr. A.M. 
opined that the veteran had a well documented history of 
infertility and upon examination he appeared to be 
prematurely aged, both of which may be associated with 
exposure but required further evaluation.  VA records from 
the veteran's Agent Orange Registry evaluations in 1984 and 
1989 indicated that the veteran complained of infertility 
following Vietnam; however, it was noted that no fertility 
evaluation was done.  It was additionally noted that the 
veteran had gray hair and premature aging at 38 and appeared 
older than his stated age.  In a January 1988 record, the 
veteran reported that he was told following his first 
registry evaluation that his insides were aging twice as 
rapidly as normal.  

However, upon examination in October 2005, the examiner 
commented that the veteran did not appear prematurely aged.  
During the January 2008 skin examination, the veteran 
contended that Agent Orange exposure led to premature aging 
of his skin.  The examiner commented that the veteran was a 
smoker and worked outdoors for the past thirty years and used 
no sunscreen and/or moisturizers.  The examiner concluded 
that the veteran's premature aging of the skin was not 
related to Agent Orange exposure as she was unaware of any 
literature linking premature aging to Agent Orange exposure.  
Further, the examiner opined that it was unlikely that the 
veteran's service-connected skin disabilities were related to 
his premature aging as they are controllable with anti-fungal 
medications and do not to her knowledge contribute to 
premature aged skin.   

During the February 2008 urologic examination, the veteran 
claimed that he had a sperm analysis done at some point which 
showed that he had dead sperm.  The examiner was not able to 
find documentation of this.  Further, the examiner commented 
that the veteran appeared to be his stated age.  After 
examination, the examiner noted that the VA Agent Orange 
committee found inadequate or insufficient evidence of an 
association between Agent Orange and altered sperm 
characteristics or infertility.  As such, he opined that it 
was less likely than not that the veteran's undocumented 
infertility is the result of Agent Orange exposure.  The 
examiner noted that the veteran appeared to be within his 
normal stated age range and could not find any confirmative 
links between premature aging and Agent Orange exposure.  

In summary, the medical evidence reflected that Dr. A.M. 
opined that there might be an association between Agent 
Orange exposure and the veteran's claimed disabilities while 
the October 2005, January 2008, and February 2008 VA 
examiners concluded that there was not.  As discussed above, 
the law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  The 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  See also Knightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  

In this regard, the Board finds that Dr. A.M.'s opinion is 
not probative.  Her use of the word "may," makes her opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) ("may or may not" language by physician 
is too speculative).  Further, the Board finds it significant 
that there is no clinical evidence to support the assertions 
that the veteran's internal organs are aging prematurely or 
that he is infertile.  As such, the Board does not find Dr. 
A.M.'s January 1989 opinion to be probative as it is not 
supported by the evidence of record.  

In contrast, the Board finds that the opinions of the January 
and February 2008 VA examiners are highly probative as they 
are based on a thorough review of the claims file, 
examination of the veteran, and reasoning and rationale as 
supported by clinical evidence.  The January 2008 examiner 
based her conclusions on a lack of literature linking Agent 
Orange exposure to premature skin aging as well as the fact 
that the veteran was exposed unprotected to the sun for 30 
years.  Moreover, she noted that tinea pedis and seborrheic 
dermatitis do not contribute to premature aged skin.  The 
February 2008 examiner indicated that although the veteran 
had gray-white hair, he appeared his stated age and noted 
that his mother was gray at 43.  Based on the results of the 
examination and a review of the Agent Orange literature, he 
concluded that it was less likely as not that the veteran's 
undocumented infertility was related to Agent Orange 
exposure.  As such, the Board affords these opinions great 
probative weight.

The Board acknowledges the veteran's representative's 
contentions made in the July 2008 brief that the January and 
February 2008 VA examinations are inadequate because they 
were performed by nurse practitioners.  However, in Cox v. 
Nicholson, 20 Vet App 563 (2007), the Court held that it has 
never required that medical examinations under section 5103A 
only be conducted by physicians.  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  In Cox, a nurse practitioner was 
found to fit squarely into the requirement of section 
3.159(a)(1) as a provider competent to provide diagnoses, 
statements, or opinions.  As discussed above, there was no 
indication in the record that the nurse practitioners in this 
case did not have the necessary qualifications to perform the 
examinations or that the examinations were otherwise 
inadequate.  As such, the veteran's representative's concerns 
are without merit.  

Finally, to the extent that the veteran is contending that 
his infertility and premature aging is the result of Agent 
Orange exposure or his service-connected skin conditions, he, 
as a layperson, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In conclusion, the more persuasive medical evidence does not 
show that the veteran's claimed premature aging was 
proximately caused by or was proximately aggravated his 
service-connected tinea versicolor of the chest and back and 
dermatitis of the face and scalp.  38 C.F.R. § 3.310(a) 
(2006), Allen, 7 Vet. App. at 448.  Further, the Board 
concludes that the veteran's claims of entitlement to service 
connection for premature aging and infertility are not 
warranted on a direct basis pursuant to 38 C.F.R. § 3.303, as 
there were no findings of such in service nor was there a 
competent medical nexus.  As such, service connection must be 
denied.  38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007) and 
3.310(a) (2006).  


ORDER

Entitlement to service connection for premature aging to 
include consideration based on exposure to herbicides and as 
secondary to service-connected tinea versicolor of the chest 
and back and dermatitis of the face and scalp is denied.

Entitlement to service connection for infertility to include 
consideration based on exposure to herbicides is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


